DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection for newly added limitations.
The applicant argues “Examiner cited portions of the '965 patent do not deal with tuning to different television channels or selecting between different channels to which tuners can be tuned. Accordingly, it does not make sense to combine the reference with the Pattison reference since the reference '965 reference determines something other 
Pattison et al teaches in some embodiments, at steps 730 and 740 it may be determined that rather than tuning to a different transponder or different satellite for the second television channel, the second television channel is available via a packet-based network connection, such with the Internet. As such, rather than receiving the second television channel via a satellite link, the second television channel may be requested and received via an IP connection (Para. 0072). Similarly, 965’ reference teaches techniques for selecting a media steaming engine from which to stream digital media to a client. Accordingly, it make sense to combine the references as suggested. 
The examiner relied on ‘965 to teach determine from a received signal and said received signal being from a control device located outside the customer premise at which said apparatus is located (Figures 2A, 3-4; Abstract, Para.0016, 0029). 
Wherein, the ‘965 teaches in an embodiment, the redirect message (claimed: a received signal) also includes an identification of the other media streaming engines in the set of media streaming engines. In the example redirect message, media streaming engine A, MSE-A, is the master session controller for this stream session and media streaming engines B and C, MSE-B and MSE-C, are the participants for the stream session. Once the redirect message 122 is received by the client 108, the client follows the redirect message and contacts the master session controller to set up the media stream (claimed: determine from a received signal). In an embodiment, the client sends RTSP SETUP and PLAY messages, 124 FIG. 2A, to the master session controller to set up and play the media stream. Figure 2A shows claimed limitations of “said received signal 
The applicant argues ‘965 et al does not determine “from a received signal which one of said first content source and said second content source is to be used as a primary content source for content included in the first program, said received signal being from a control device located outside the customer premise at which said apparatus is located. The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner relied on Pattison et al to teach limitations which one of said first content source and said second content source is to be used as a primary content source for content included in the first program (Figure 3; Para. 0038). Furthermore, the examiner relied on ‘965 to meet limitations of determine from a received signal and said received signal being from a control device located outside the customer premise at which said apparatus is located (Figures 2A, 3-4; Abstract, Para.0016, 0029). Thus, examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of configuring selection process to optimize the quality of service being provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattison et al (US PG Pub No. 2013/0219435), in view of Viveganandhan et al (US PG Pub No. 2009/0234965, hereinafter 965’), further in view of Kardatzke et al (US Patent No. 8,661,472).
Regarding claims 1 and 12, Pattison et al teaches a method of operating an apparatus [150] located at a first customer premise (Figure 1; Abstract), the method comprising:
receiving first information indicating a first content source, said first content source being a broadcast content source; receiving second information indicating a second content source, said first and second content sources being different content sources from which content included in a first program can be obtained (Figures 4-5, 7; Para. 0044, 0070, 0072);
which one of said first content source and said second content source is to be used as a primary content source for content included in the first program (Figure 3; Para. 0038); and
was determined to be the primary content source for content corresponding to said first program (Para. 0046, 0049).
The reference is unclear with respect to determining from a received signal and said received signal being from a control device located outside the customer premise at which said apparatus is located. 
In similar field of endeavor, 965’ et al teaches determine from a received signal and said received signal being from a control device located outside the customer premise at which said apparatus is located (Figures 2A, 3-4; Abstract, Para.0016, 0029). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of configuring selection process to optimize the quality of service being provided. 
Pattison and 965’, the combination is unclear with respect to said second content source being a video on demand (VOD) content source. 
In similar field of endeavor, Kardatzke et al teaches said second content source being a video on demand (VOD) content source (Figures 4 and 8; Abstract, Col.4 lines 1-13). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of providing and utilizing alternate sources to provide content to viewers in order to accommodate for interruptions and/or signal quality issues.
Regarding claims 2 and 13, Pattison, 965’ and Kardatzke, the combination teaches where said broadcast content source is a non-IP broadcast channel which provides first program content in a non-IP format (Pattison: Figures 1, 5; Para. 0041; ; wherein said information stored in memory indicates the non-IP broadcast channel was determined to be the primary content source for content corresponding to said first program (Pattison: Figures 1, 5; Para. 0020, 0041, 0070); 
said received signal includes a message from said control device located outside the customer premises (wherein said apparatus is a set top box;) (Pattison: Fig. 1; Para. 0054, 0069 and 965’: Figure 2A); and
wherein said second content source is a source which provides said first program content in an IP format (Pattison: Para. 0072).
Claim 5 and 16 are rejected wherein receiving said content corresponding to the first program from the content source indicated in memory to be the primary content source (Pattison: Para. 0046, 0049);
monitoring the quality of the received content corresponding to the first program (Pattison: Para. 0019); determining if the quality of the received content is acceptable; and switching to a content source selected to be a secondary content source when it is determined that the quality of the content received from the primary content source is not acceptable (Pattison: Figures 7-8; Para. 0072).
Claims 6 and 17 are rejected wherein setting the one of the first and second content sources to which the switch is made to be the primary content source and the other one of the first and second content sources to be the secondary content source (Pattison: Figures 7-8; Para. 0082).
Claims 7 and 18 is rejected wherein monitoring to detect a failure to receive said content corresponding to the first program from the primary content source; and 
Claims 8 and 19 are rejected wherein setting the one of the first and second content sources to which the switch is made to be the primary content source and the other one of the first and second content sources to be the secondary content source (Pattison: Figure 9; Para. 0082).
Claims 9 and 20 are rejected wherein said control device is a network control device, the method further comprising: communicating to said network control device information indicating difficulty in receiving content from the primary content source (Pattison: Para. 0038-39 and 965’: Figure 2A).
Claim 10 is rejected wherein said network control device is a server located outside a customer premise at which said apparatus is located (Pattison: Figure 3 and 965’: Figure 2A).
Claim 11 is rejected wherein when said message is received prior to performing a step of selecting a first one of said first content source and said second content source as a primary source to be used by a set top box to obtain content corresponding to said first program; and wherein the method further includes selecting the one of said first content source and said second content source indicated in said message as the primary content source (Pattison: Para. 0046, 0049, 0054 and 0069 and 965’: Figures 3-4).

s 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattison et al, in view of 965’ et al, in view of Kardatzke et al, in view of Cholas et al (US PG Pub No. 2008/0313691).
Regarding claims 3 and 14, Pattison, 965’ and Kardatzke, the combination teaches limitations discussed with respect to claim 2. The combination teaches wherein said first information indicating a first content source includes channel tuning information; and wherein said second information indicating a second content source includes a URL corresponding to said second content source (Pattison: Para. 0046, 0049 and 965’: Para. 0030-34). The combination is unclear with respect to channel tuning information used for tuning to a QAM channel. 
In similar field of endeavor, Cholas et al teaches channel tuning information used for tuning to a QAM channel (Para. 0046, 0097). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing channel tuning information used for tuning to a QAM channel before the effectively filing date of the claimed invention for the common knowledge purpose of allowing subscribers to utilize plurality of sources to obtain content when primary source is unavailable.
Regarding claims 4 and 15, Pattison, 965’ and Kardatzke, the combination teaches said first information indicating a first content source includes a URL; and wherein said second information indicating a second content source includes a URL corresponding to a network source of IP packets communicating said first program, said network source of IP packets being located outside a home (Pattison: Para. 0046, 0049 and 965’: Para. Figure 2A; 0030-34).

In similar field of endeavor, Cholas et al teaches corresponding to a home gateway device which transcodes and packetizes content from a non-IP format to an IP packet format; and outside a home in which said home gateway device is located (Figure 7, 15; Para. 0152, 0171-173, 0199, 0203). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of allowing subscribers to utilize plurality of sources to obtain content and accommodate plurality of devices/formats when primary source is unavailable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423